                                         Case:21-13328-MER Doc#:63 Filed:06/21/21              Entered:06/24/21 18:12:12 Page1 of 37




                                          1   Wesley D. Ray (SBN 026351)
                                              Wesley.Ray@SacksTierney.com
                                          2
                                              Philip R. Rudd (SBN 014026)
                                          3   Philip.Rudd@SacksTierney.com
                                              Sierra M. Minder (SBN 035795)
                                          4   Sierra.Minder@SacksTierney.com
                                          5   SACKS TIERNEY P.A.
                                              4250 N. Drinkwater Blvd., 4th Floor
                                          6   Scottsdale, AZ 85251-3693
                                              Telephone: 480.425.2600
                                          7
                                              Facsimile: 480.970.4610
                                          8   Attorneys for Debtor

                                          9
                                         10                      IN THE UNITED STATES BANKRUPTCY COURT

                                         11                                    THE DISTRICT OF ARIZONA
                       P.A., ATTORNEYS




                                         12
   4250 NORTH DRINKWATER BOULEVARD




                                              In re:
     SCOTTSDALE, ARIZONA 85251-3693




                                         13                                                      Chapter 11 Proceedings
                                              SUMMIT FAMILY RESTAURANTS INC.,
             FOURTH FLOOR




                                         14                                                      Case No. 2:21-bk-02477-BKM
SACKS TIERNEY




                                         15                          Debtor.

                                         16                                                      DEBTOR’S PLAN OF
                                                                                                 REORGANIZATION DATED JUNE
                                         17                                                      21, 2021.
                                         18
                                         19
                                         20
                                         21            Summit Family Restaurants Inc, as debtor-in-possession in the above captioned
                                         22   bankruptcy case, hereby submits to the Court and creditors of the Debtor’s Estate this Plan
                                         23
                                              of Reorganization Dated June 21, 2021 pursuant to 11 U.S.C. § 1189.
                                         24
                                         25   I.       DEFINITIONS

                                         26            For purposes of this Plan, capitalized terms used but not otherwise defined herein shall
                                         27   have the meanings ascribed to such terms in this Section I of the Plan. Any term used in the
                                         28

                                              3049132.v1
                                         Case:21-13328-MER Doc#:63 Filed:06/21/21           Entered:06/24/21 18:12:12 Page2 of 37



                                          1   Plan that is not defined in the Plan, but is defined in the Bankruptcy Code or the Bankruptcy
                                          2
                                              Rules, retains the meaning ascribed to such term in the Bankruptcy Code or the Bankruptcy
                                          3
                                              Rules. Whenever the context requires, such terms include the plural as well as the singular,
                                          4

                                          5   the masculine gender includes the feminine gender, and the feminine gender includes the

                                          6   masculine gender.
                                          7
                                                      As used in this Plan, the following terms have the meanings specified below:
                                          8
                                                      Allowed Administrative Claim: Every cost or expense of administration in the
                                          9

                                         10   Bankruptcy Case, including, but not limited to, any actual and necessary expenses of

                                         11   preserving or disposing of the assets of the Estate, any actual and necessary expenses
                                         12
                                              incurred in operating the Debtor’s business post-petition, any professional fees and costs
                       P.A., ATTORNEYS
   4250 NORTH DRINKWATER BOULEVARD




                                         13
     SCOTTSDALE, ARIZONA 85251-3693




                                              approved by the Court, and all Claims approved under Bankruptcy Code § 507(a).
                                         14
             FOURTH FLOOR




                                         15           Allowed Claim: A Claim:
SACKS TIERNEY




                                         16           1.    With respect to which a proof of claim has been filed with the Court within
                                         17
                                              the applicable period of time fixed by Bankruptcy Rule 3003 and to which no objection to
                                         18
                                              the allowance of the Claim has been filed by the Debtor or any other party or as to which
                                         19
                                         20   any such objection has been determined by an order or judgment of the Court which is no

                                         21   longer subject to appeal and to which no appeal is pending; or
                                         22
                                                      2.    Scheduled in the lists of creditors prepared and filed with the Court pursuant
                                         23
                                              to Bankruptcy Rule 1007(b) and not listed as disputed, contingent, or unliquidated as to the
                                         24

                                         25   amount.

                                         26           An Allowed Claim shall not include unmatured or post-petition interest, penalties,
                                         27   fees, or costs, unless specifically stated in the Plan. Notwithstanding Bankruptcy Code
                                         28

                                                                                           2
                                              3049132.v1
                                         Case:21-13328-MER Doc#:63 Filed:06/21/21             Entered:06/24/21 18:12:12 Page3 of 37



                                          1   section 502(a) and Bankruptcy Rules 3001 and 3003, for the purposes of the Plan, a Claim
                                          2
                                              shall not be an Allowed Claim unless it satisfies the definition of Allowed Claim under this
                                          3
                                              Plan.
                                          4

                                          5           Allowed Interest: An Interest in the Debtor held by a person or entity as of the

                                          6   Petition Date, and to which no objection to the allowance of the Interest has been filed by
                                          7
                                              the Debtor or any other party, or as to which any such objection has been determined by an
                                          8
                                              order or judgment of the Court which is no longer subject to appeal and to which no appeal
                                          9

                                         10   is pending.

                                         11           Allowed Priority Claim: The Allowed Claim of a Creditor that is entitled to priority
                                         12
                                              in payment under Bankruptcy Code sections 507(a)(3) through (a)(10).
                       P.A., ATTORNEYS
   4250 NORTH DRINKWATER BOULEVARD




                                         13
     SCOTTSDALE, ARIZONA 85251-3693




                                                      Allowed Secured Claim: An Allowed Claim to the extent that such Allowed Claim
                                         14
             FOURTH FLOOR




                                         15   is secured by a lien that is unavoidable, on property in which the Estate has an interest, to
SACKS TIERNEY




                                         16   the extent of the value of such Creditor’s interest in the Estate’s interest in such property, as
                                         17
                                              determined in light of the purpose of the valuation and of the proposed disposition and use
                                         18
                                              of such property.
                                         19
                                         20           Allowed Unsecured Claim: An Allowed Claim to the extent that such Allowed

                                         21   Claim is not secured by a lien on property in which the Estate has an interest.
                                         22
                                                      Bankruptcy Case: The Debtor’s Chapter 11 bankruptcy case; Case Nos. 2:21-bk-
                                         23
                                              02477-BKM.
                                         24

                                         25           Bankruptcy Code: 11 U.S.C. §§ 101, et seq., including, and as amended by, the

                                         26   Small Business Reorganization Act of 2019 11 U.S.C. §§ 1181, et. seq., applicable to these
                                         27   Bankruptcy Case.
                                         28

                                                                                              3
                                              3049132.v1
                                         Case:21-13328-MER Doc#:63 Filed:06/21/21            Entered:06/24/21 18:12:12 Page4 of 37



                                          1             Bankruptcy Court: The United States Bankruptcy Court for the District of Arizona.
                                          2
                                                        Bankruptcy Rules: The Federal Rules of Bankruptcy Procedure in effect as of the
                                          3
                                              Petition Date.
                                          4

                                          5             Chapter 11: Chapter 11 of the United States Bankruptcy Code, 11 U.S.C. §§ 1101,

                                          6   et seq.
                                          7
                                                        Claim: (a) A right to payment, whether or not such right is reduced to judgment,
                                          8
                                              liquidated, unliquidated, fixed, contingent, matured, unmatured, disputed, undisputed, legal,
                                          9

                                         10   equitable, secured, or unsecured, which right arose or accrued prior to the Confirmation

                                         11   Date; (b) a right to an equitable remedy for breach of performance if such breach gives rise
                                         12
                                              to a right to payment, whether or not such right to an equitable remedy is reduced to
                       P.A., ATTORNEYS
   4250 NORTH DRINKWATER BOULEVARD




                                         13
     SCOTTSDALE, ARIZONA 85251-3693




                                              judgment, fixed, contingent, matured, un-matured, disputed, undisputed, secured, or
                                         14
             FOURTH FLOOR




                                         15   unsecured, where such right arose or accrued prior to Confirmation; or (c) a claim arising
SACKS TIERNEY




                                         16   under Bankruptcy Code section 502(g).
                                         17
                                                        Claimant or Creditor: Any person or entity that asserts a Claim.
                                         18
                                                        Confirmation: The signing by the Court of the Confirmation Order.
                                         19
                                         20             Confirmation Date: The date upon which the Confirmation Order is entered upon

                                         21   the Bankruptcy Court’s docket.
                                         22
                                                        Confirmation Order: The Order signed by the Bankruptcy Court pursuant to
                                         23
                                              Bankruptcy Code section 1191 confirming this Plan.
                                         24

                                         25             Contingent Claim: Any Claim for which a proof of claim has been filed with the

                                         26   Bankruptcy Court: (a) that was not filed in a sum certain, or that has not accrued and is
                                         27

                                         28

                                                                                             4
                                              3049132.v1
                                         Case:21-13328-MER Doc#:63 Filed:06/21/21            Entered:06/24/21 18:12:12 Page5 of 37



                                          1   dependent on a future event that has not occurred and may never occur, and (b) that has not
                                          2
                                              been allowed on or before the Confirmation Date.
                                          3
                                                      Court: The Bankruptcy Court.
                                          4

                                          5           Debtor: Summit Family Restaurants Inc.

                                          6           Disputed Claim: A Claim that the Debtor listed as unliquidated, disputed, or
                                          7
                                              contingent in its Schedules of Assets and Liabilities, or to which an objection has been filed
                                          8
                                              that has not been resolved by a Final Order of the Bankruptcy Court.
                                          9

                                         10           Eatertainment: An establishment that combines a dining experience with

                                         11   entertainment and activities.
                                         12
                                                      Effective Date: The first business day that is at least 30 days after the Confirmation
                       P.A., ATTORNEYS
   4250 NORTH DRINKWATER BOULEVARD




                                         13
     SCOTTSDALE, ARIZONA 85251-3693




                                              Date. In the event the Confirmation Order has been stayed by a court of competent
                                         14
             FOURTH FLOOR




                                         15   jurisdiction, the Debtor may elect to delay the Effective Date pending a resolution of the
SACKS TIERNEY




                                         16   order staying the Confirmation Order.
                                         17
                                                      Estate: The accumulation of the Debtor’s bankruptcy estate, created by the filing of
                                         18
                                              the Petition, as identified and described in Bankruptcy Code sections 541 and 1186.
                                         19
                                         20           Final Order: An order or judgment of the Bankruptcy Court that has not been stayed.

                                         21           Insider: A person or entity within the definition contained at Bankruptcy Code
                                         22
                                              section 101(31).
                                         23
                                                      Interest: Any equity interest the Debtor as of the Petition Date.
                                         24

                                         25           Interest Holder: Any person or persons owning an Interest in the Debtor as of the

                                         26   Petition Date.
                                         27

                                         28

                                                                                             5
                                              3049132.v1
                                         Case:21-13328-MER Doc#:63 Filed:06/21/21            Entered:06/24/21 18:12:12 Page6 of 37



                                          1           IRS: The United States Department of the Treasury Internal Revenue Service, acting
                                          2
                                              through its properly designated affiliates, representatives and agents.
                                          3
                                                      Landlord: BSV Lamont JCRS, LLC.
                                          4

                                          5           Lease: The lease agreement for the Premises between the Debtor and the Landlord

                                          6   dated September 12, 2014.
                                          7
                                                      New Debt Obligations: Those debts of the Debtor that existed pre-confirmation, but
                                          8
                                              that are modified by the confirmed Plan resulting in the creation of a new obligation of the
                                          9

                                         10   Reorganized Debtor pursuant to this Plan. The obligations for which the Reorganized

                                         11   Debtor has liability under the terms of the confirmed Plan. The New Debt Obligations shall
                                         12
                                              not be considered in default unless or until the Reorganized Debtor defaults on such
                       P.A., ATTORNEYS
   4250 NORTH DRINKWATER BOULEVARD




                                         13
     SCOTTSDALE, ARIZONA 85251-3693




                                              obligations after the Effective Date.
                                         14
             FOURTH FLOOR




                                         15           Person: Any individual, corporation, partnership, joint venture, association, joint
SACKS TIERNEY




                                         16   stock company, trust, unincorporated association or organization, governmental agency, or
                                         17
                                              associated political subdivision.
                                         18
                                                      Petition: The voluntary bankruptcy petition for relief filed by the Debtor under
                                         19
                                         20   Chapter 11 of the Bankruptcy Code, which commenced the Bankruptcy Case.

                                         21           Petition Date: The date on which the Petitions were filed; April 6, 2021.
                                         22
                                                      Plan: This Plan of Reorganization Dated June 21, 2021 and any amendments or
                                         23
                                              supplements hereto.
                                         24

                                         25           Premises: The shopping center located at 6715 West Colfax Ave, Lakewood,

                                         26   Colorado, 80214, where the Debtor operates Casa Bonita.
                                         27

                                         28

                                                                                            6
                                              3049132.v1
                                         Case:21-13328-MER Doc#:63 Filed:06/21/21             Entered:06/24/21 18:12:12 Page7 of 37



                                          1           Projected Disposable Income: As provided in 11 U.S.C. § 1191, the amount of
                                          2
                                              income that is received by the Debtor and not reasonably necessary to be expended for the
                                          3
                                              payment of expenditures necessary for the continuation, preservation, or operation of the
                                          4

                                          5   business of the Debtor, and therefore available for the payment of Allowed Claims under

                                          6   the Plan, as reflected in the Projections attached hereto as Exhibit “A.”
                                          7
                                                      Projections: The financial projections of the Debtor attached hereto as Exhibits “A.”
                                          8
                                                      Reorganized Debtor: The Debtor after the Effective Date.
                                          9

                                         10           SBA: The United States Small Business Administration, acting through its properly

                                         11   designated affiliates, representatives and agents.
                                         12
                                                      SBI: Star Buffet Inc.
                       P.A., ATTORNEYS
   4250 NORTH DRINKWATER BOULEVARD




                                         13
     SCOTTSDALE, ARIZONA 85251-3693




                                                      Schedules or Schedules of Assets and Liabilities: The Schedules of Assets and
                                         14
             FOURTH FLOOR




                                         15   Liabilities and Statements of Financial Affairs, and any amendments thereto, filed by the
SACKS TIERNEY




                                         16   Debtor.
                                         17
                                                      Trustee:    The Subchapter V Trustee appointed in the Bankruptcy Case; Mr.
                                         18
                                              Christopher Simpson.
                                         19
                                         20           Unliquidated: The term describing the Allowed Claim of a Creditor when the value

                                         21   of its claim has not been determined or stated with finality.
                                         22
                                              II.     INTRODUCTION
                                         23
                                                      This Plan is being proposed by the Debtor to reorganize its liabilities, so as to permit
                                         24

                                         25   continued operations from which Creditors and Interest Holders can be paid, and avoid the

                                         26   disastrous effects of a liquidation. Unless otherwise noted, those portions of the Plan
                                         27   providing factual information concerning the Debtor, its assets, and its liabilities, have been
                                         28

                                                                                             7
                                              3049132.v1
                                         Case:21-13328-MER Doc#:63 Filed:06/21/21            Entered:06/24/21 18:12:12 Page8 of 37



                                          1   prepared from information maintained or prepared by the Debtor and its retained
                                          2
                                              professionals. The financial information contained in this Plan has not been subjected to an
                                          3
                                              audit by an independent auditor or certified public accountant. The Debtor is not able to
                                          4

                                          5   warrant or represent that the information contained in this Plan is without any inaccuracies.

                                          6   To the extent practicable, the information provided herein has been prepared from the
                                          7
                                              Debtor’s financial books and records and efforts have been made to ensure that all such
                                          8
                                              information is fairly represented.
                                          9

                                         10           This Plan will classify all Creditors and Interest Holders into classes. The treatment

                                         11   of each class of Creditors or Interest Holders will be set forth in the Plan. You should
                                         12
                                              carefully examine the treatment of the class to which your Claim or Interest is assigned.
                       P.A., ATTORNEYS
   4250 NORTH DRINKWATER BOULEVARD




                                         13
     SCOTTSDALE, ARIZONA 85251-3693




                                                      The Bankruptcy Court will confirm the Plan if the requirements of Bankruptcy Code
                                         14
             FOURTH FLOOR




                                         15   are satisfied. The Bankruptcy Court must determine whether the Plan has been accepted by
SACKS TIERNEY




                                         16   each impaired class entitled to vote on the Plan. Impaired classes entitled to vote on the Plan
                                         17
                                              are those classes of claims whose legal, equitable, or contractual rights are altered, as
                                         18
                                              provided in Bankruptcy Code section 1124. An impaired class of Claims is deemed to have
                                         19
                                         20   accepted the Plan if Claimants holding at least two thirds (2/3) of the dollar amount of those

                                         21   Claims who vote, and more than one half (1/2) in number of those Claims who vote, have
                                         22
                                              accepted the Plan. An impaired class of Interests is deemed to have accepted the Plan if the
                                         23
                                              Plan has been accepted by at least two thirds (2/3) in amount of the Allowed Interests who
                                         24

                                         25   vote on the Plan. Only the votes of those Creditors or Interest Holders whose ballots are

                                         26   timely received will be counted in determining whether a class has accepted the Plan. Even
                                         27   if each class of Creditors and Interest Holders does not accept the Plan, the Plan can be
                                         28

                                                                                            8
                                              3049132.v1
                                         Case:21-13328-MER Doc#:63 Filed:06/21/21          Entered:06/24/21 18:12:12 Page9 of 37



                                          1   confirmed under Bankruptcy Code section 1191(b).
                                          2
                                              III.    HISTORY OF THE DEBTOR’S BUSINESS OPERATIONS
                                          3
                                                  The Debtor operates a large Eatertainment establishment known as Casa Bonita. Casa
                                          4

                                          5   Bonita is a nationally known attraction offering a comprehensive dining and entertainment

                                          6   experience featuring cliff diving shows, stage shows, live music, an amusement arcade, and
                                          7
                                              a large gift shop. Casa Bonita historically has had between 150 and 300 employees,
                                          8
                                              dependent upon season. Casa Bonita is 50,837 square feet and has total seating of 1,200
                                          9

                                         10   patrons.

                                         11           Casa Bonita is located outside of Denver, Colorado, in Jefferson County, in a
                                         12
                                              shopping center at 6715 West Colfax Ave, Lakewood, Colorado, 80214. The Debtor leases
                       P.A., ATTORNEYS
   4250 NORTH DRINKWATER BOULEVARD




                                         13
     SCOTTSDALE, ARIZONA 85251-3693




                                              the Premises from BSV Lamont JCRS, LLC under a lease agreement dated September 12,
                                         14
             FOURTH FLOOR




                                         15   2014.
SACKS TIERNEY




                                         16           Until the COVID-19 global pandemic, the Debtor successfully operated Casa Bonita
                                         17
                                              since 1997, and, in recent history, consistently generated annual revenues in excess of $6
                                         18
                                              million dollars. However, the Eatertainment industry has been especially hard-hit by
                                         19
                                         20   COVID-19. COVID-19 and the array of resultant stay-at-home orders entered across the

                                         21   United States prevented Eatertainment operators, like the Debtor, from conducting business.
                                         22
                                                  Specifically, Colorado’s Governor Polis issued Executive Orders mandating the closure
                                         23
                                              of all indoor restaurants and entertainment, including Casa Bonita, from March 17, 2020
                                         24

                                         25   through September 5, 2020. Thereafter, due to rapidly increasing levels of COVID-19 in

                                         26   Jefferson County, the County was moved to “Level Red,” resulting in the continued
                                         27   mandatory closure of all indoor dinning from November 17, 2020 to January 4, 2021. From
                                         28

                                                                                          9
                                              3049132.v1
                                         Case:21-13328-MER Doc#:63 Filed:06/21/21            Entered:06/24/21 18:12:12 Page10 of 37



                                           1   March 17, 2020 until March 23, 2021, when not mandated to be completely closed, even
                                           2
                                               with the most lenient capacity restrictions, Casa Bonita would have only been able to operate
                                           3
                                               at 2% to 18% of its seated capacity, and would not have been allowed to offer Casa Bonita’s
                                           4

                                           5   traditional array of entertainment that includes cliff divers, skits, and mariachi performances.

                                           6   Furthermore, Casa Bonita would not have been able to operate its arcade business, an element
                                           7
                                               vital to Casa Bonita’s operations. Due to Casa Bonita’s size and business model, the Debtor
                                           8
                                               could not viably consider reopening it until it was able to operate at a higher capacity level
                                           9

                                          10   and with complementary entertainment, arcade, and retail offerings. Not until the day before

                                          11   the Petition Date, on April 5, 2021, were Colorado restrictions prohibiting restaurants from
                                          12
                                               having arcades lifted.
                       P.A., ATTORNEYS
   4250 NORTH DRINKWATER BOULEVARD




                                          13
     SCOTTSDALE, ARIZONA 85251-3693




                                                       These extended, forced closures of Casa Bonita and other adverse impacts resulting
                                          14
             FOURTH FLOOR




                                          15   from of the COVID-19 pandemic on the Eatertainment industy, caused the Debtor’s
SACKS TIERNEY




                                          16   operations and revenues to suffer greatly in 2020 and so far in 2021. The Debtor has no
                                          17
                                               source of revenue other than from the operation of Casa Bonita. While it paid it’s rent through
                                          18
                                               May 2020, due to the COVID impacts, the Debtor fell behind in rent payment, thereafter.
                                          19
                                          20   Despite the Debtor’s assurance that it intended to reopen Casa Bonita as soon as possible and

                                          21   address its back rent, the Landlord brought suit in Colorado state court to evict the Debtor.
                                          22
                                               That action ultimately led to the Debtor’s bankruptcy filing.
                                          23
                                                       Since the Jefferson County and State COVID restrictions have relaxed, the Debtor has
                                          24

                                          25   been earnestly working to fully reopen Casa Bonita as quickly as possible. The Debtor, like

                                          26   most businesses, have been forced to adapt and reevaluate in order to cope with the fallout
                                          27   of COVID-19. Under the current regulations, the Debtor is confident it will be able to
                                          28

                                                                                             10
                                               3049132.v1
                                         Case:21-13328-MER Doc#:63 Filed:06/21/21            Entered:06/24/21 18:12:12 Page11 of 37



                                           1   implement new safety policies and adapt Casa Bonita’s business so that it can open safely to
                                           2
                                               the public, while still providing the one-of-kind dining and entertainment experience patrons
                                           3
                                               have come to expect from Casa Bonita over the last 47 years.
                                           4

                                           5           A.     The Debtor’s Ownership and Management

                                           6           Robert Wheaton is the Debtor’s sole director and Chief Executive Officer. SBI owned
                                           7
                                               100% of the Interests in the Debtor as of the Petition Date. Robert Wheaton is SBI’s largest
                                           8
                                               shareholder and its President and Chief Executive Officer.
                                           9

                                          10           B.     Projections for Future Operations

                                          11           With consideration of all of the foregoing, among other things, the Debtor, has
                                          12
                                               prepared financial Projections extending through the first quarter of 2026 to demonstrate its
                       P.A., ATTORNEYS
   4250 NORTH DRINKWATER BOULEVARD




                                          13
     SCOTTSDALE, ARIZONA 85251-3693




                                               ability to perform under the Plan. The Projections for the Debtor are attached hereto as
                                          14
             FOURTH FLOOR




                                          15   Exhibit “A” and incorporated fully herein by this reference. The Projections are based upon
SACKS TIERNEY




                                          16   the Debtor’s best current estimates of the future revenues to be generated through its
                                          17
                                               operations, and the expenses the Debtor presently expects to incur. The Debtor reserves the
                                          18
                                               right to amend or revise the Projections in the future.
                                          19
                                          20   IV.     CLASSIFICATION OF CLAIMS AND INTERESTS

                                          21           A.    Class 1: Administrative and Priority Claims
                                          22
                                                             1.     Class 1-A: Allowed Administrative Claims.
                                          23
                                                             2.     Class 1-B: Allowed Priority Tax Claims.
                                          24

                                          25           B.    Class 2: Secured Claims

                                          26                 3.     Class 2-A: Allowed Secured Claim of the IRS.
                                          27                 4.     Class 2-B: Allowed Secured Claim of Jefferson County.
                                          28

                                                                                             11
                                               3049132.v1
                                         Case:21-13328-MER Doc#:63 Filed:06/21/21             Entered:06/24/21 18:12:12 Page12 of 37



                                           1                   5.    Class 2-C: Allowed Secured Claim of the SBA.
                                           2
                                                       C.      Class 3: Unsecured Claims
                                           3
                                                               6.    Class 3-A: Allowed Unsecured Claims.
                                           4

                                           5           D.      Class 4: Equity Interests

                                           6                   7.    Class 4-A: Allowed Interests.
                                           7
                                               V.      IMPAIRMENT OF CLASSES
                                           8
                                                       Classes 1-A, 1-B, 2-A, and 2-B are unimpaired under the Plan. All other Classes are
                                           9

                                          10   impaired, as that term is defined in Bankruptcy Code section 1124.

                                          11   VI.     TREATMENT OF CLASSES
                                          12
                                                       A.      Class 1: Priority Claims
                       P.A., ATTORNEYS
   4250 NORTH DRINKWATER BOULEVARD




                                          13
     SCOTTSDALE, ARIZONA 85251-3693




                                                            1. Class 1-A: Allowed Administrative Claims
                                          14
             FOURTH FLOOR




                                          15           This Class consists of all Allowed Administrative Claims against the Debtor. Any
SACKS TIERNEY




                                          16   Allowed Administrative Claims incurred in the ordinary course of the Debtor’s operations
                                          17
                                               will be paid in accordance with the terms established by the Court or as agreed by the Debtor
                                          18
                                               and the implicated Claimant. Unless Claimants holding Claims in this Class agree to an
                                          19
                                          20   alternative form of treatment, the Allowed Administrative Claims of Class 1-A shall be paid

                                          21   in full, in cash, on or before the Effective Date. Any Class 1-A Administrative Claim not
                                          22
                                               allowed as of the Effective Date shall be paid as soon thereafter as it is allowed and ordered
                                          23
                                               paid by the Court. This class is unimpaired.
                                          24

                                          25                2. Class 1-B: Allowed Priority Tax Claims

                                          26           This class consists of Allowed Priority Claims under 11 U.S.C. § 507(a)(8). As
                                          27   provided in 11 U.S.C. § 1129(a)(9)(C), unless they agree to an alternative form of treatment,
                                          28

                                                                                              12
                                               3049132.v1
                                         Case:21-13328-MER Doc#:63 Filed:06/21/21            Entered:06/24/21 18:12:12 Page13 of 37



                                           1   Claimants holding Claims in this Class will be paid in full in equal quarterly installments,
                                           2
                                               commencing 30 days after the Effective Date, with interest accruing at 4% per annum. Any
                                           3
                                               amount that remains owing to the holder of an Allowed Priority Claim in this Class, on
                                           4

                                           5   account of such Allowed Priority Claim, shall be paid on the third anniversary of the

                                           6   Effective Date. Any Class 1-B Claims not allowed as of the Effective Date shall be paid,
                                           7
                                               according to the terms of this Class, as soon thereafter as they are allowed by the Court.
                                           8
                                               This Class is unimpaired.
                                           9

                                          10           B.      Class 2: Allowed Secured Claims

                                          11                1. Class 2-A – Allowed Secured Claim of the IRS
                                          12
                                                       The IRS asserts that the amount of its Claim is approximately $175,910.00, and that
                       P.A., ATTORNEYS
   4250 NORTH DRINKWATER BOULEVARD




                                          13
     SCOTTSDALE, ARIZONA 85251-3693




                                               its Claim is secured by a blanket lien on all property of the Debtor. Pursuant to § 506(a) of
                                          14
             FOURTH FLOOR




                                          15   the Bankruptcy Code, the amount of the IRS’s Allowed Secured Claim will be limited to the
SACKS TIERNEY




                                          16   value of its collateral, as determined by the Court or agreement of the Parties. Any amount
                                          17
                                               by which the IRS’s Allowed Claim exceeds the value of its collateral will be treated as part
                                          18
                                               of Class 1-B or Class 3-A, as appropriate.
                                          19
                                          20           Pursuant to 11 U.S.C. § 1129 (a)(9)(D), the Debtor will pay the IRS’s Allowed

                                          21   Secured Claim, in full, in equal quarterly installments, commencing 30 days after the
                                          22
                                               Effective Date, with interest accruing at 4% per annum. Any amount that remains owing on
                                          23
                                               account of the Allowed Secured Claim of the IRS shall be paid on the third anniversary of
                                          24

                                          25   the Effective Date. Any Class 2-A Claims not allowed as of the Effective Date shall be paid,

                                          26   according to the terms of this Class, as soon thereafter as they are allowed by the Court.
                                          27           The Debtor may pay all, or any portion, of the balance of the IRS’s Allowed Secured
                                          28

                                                                                            13
                                               3049132.v1
                                         Case:21-13328-MER Doc#:63 Filed:06/21/21             Entered:06/24/21 18:12:12 Page14 of 37



                                           1   Claim at any time without penalty. The IRS will retain its liens and security interests in the
                                           2
                                               Debtor’s property, with the same validity and priority, and to the same extent, that such liens
                                           3
                                               existed on the Petition Date. Immediately upon payment in full of IRS’s Allowed Secured
                                           4

                                           5   Claim, all of the IRS’s liens and security interests in the Debtor’s property, will be deemed

                                           6   satisfied, extinguished, released, and discharged in full. This class is unimpaired.
                                           7
                                                            2. Class 2-B – Allowed Secured Claim of Jefferson County.
                                           8
                                                       The Jefferson County Treasurer asserts that the amount of its Claim is approximately
                                           9

                                          10   $21,985, and that its Claim is secured by a blanket statutory lien on all property of the Debtor.

                                          11   Pursuant to § 506(a) of the Bankruptcy Code, the amount of Jefferson County’s Allowed
                                          12
                                               Secured Claim will be limited to the value of its collateral, as determined by the Court or
                       P.A., ATTORNEYS
   4250 NORTH DRINKWATER BOULEVARD




                                          13
     SCOTTSDALE, ARIZONA 85251-3693




                                               agreement of the Parties. Any amount by which Jefferson County’s Allowed Claim exceeds
                                          14
             FOURTH FLOOR




                                          15   the value of its collateral will be treated as part of Class 1-B or Class 3-C as appropriate.
SACKS TIERNEY




                                          16           Pursuant to 11 U.S.C. § 1129 (a)(9)(D), the Debtor will pay Jefferson County’s
                                          17
                                               Allowed Secured Claim, in full, in equal quarterly installments, commencing 30 days after
                                          18
                                               the Effective Date, with interest accruing at 4% per annum. Any amount that remains
                                          19
                                          20   owing on account of the Allowed Secured Claim of Jefferson County shall be paid on the

                                          21   third anniversary of the Petition Date. Any Class 2-B Claims not allowed as of the
                                          22
                                               Effective Date shall be paid, according to the terms of this Class, as soon thereafter as they
                                          23
                                               are allowed by the Court.
                                          24

                                          25           The Debtor may pay all, or any portion, of the balance of Jefferson County’s

                                          26   Allowed Secured Claim at any time without penalty. The Jefferson County Treasurer will
                                          27   retain its liens and security interests in the Debtor’s property, with the same validity and
                                          28

                                                                                              14
                                               3049132.v1
                                         Case:21-13328-MER Doc#:63 Filed:06/21/21            Entered:06/24/21 18:12:12 Page15 of 37



                                           1   priority, and to the same extent, that such liens existed on the Petition Date. Immediately
                                           2
                                               upon payment in full of Jefferson County’s Allowed Secured Claim, all of the Jefferson
                                           3
                                               County’s liens and security interests in the Debtor’s property, will be deemed satisfied,
                                           4

                                           5   extinguished, released, and discharged in full. This class is unimpaired.

                                           6                3. Class 2-C – Allowed Secured Claim of the SBA.
                                           7
                                                       This Class consists of the Allowed Secured Claim of the SBA against the Debtor.
                                           8
                                               The SBA has asserted a claim in the amount of $154,176.37 against the Debtor in connection
                                           9

                                          10   with a pre-petition EIDL loan, and has asserted that such claim is secured by a security

                                          11   interest in all of the Debtor’s personal property. The Reorganized Debtor will repay the
                                          12
                                               entire amount of the SBA’s claim arising from the EIDL loan pursuant to the terms of the
                       P.A., ATTORNEYS
   4250 NORTH DRINKWATER BOULEVARD




                                          13
     SCOTTSDALE, ARIZONA 85251-3693




                                               EIDL loan documents between the Debtor and the SBA.
                                          14
             FOURTH FLOOR




                                          15           As provided in the EIDL loan documents, interest will accrue on the SBA’s Allowed
SACKS TIERNEY




                                          16   Secured Claim at the rate of 3.75% per annum. As provided in the EIDL loan documents,
                                          17
                                               the Reorganized Debtor will make installment payments, including principal and interest, of
                                          18
                                               $731.00 per month for a period of 30 years. Payments will commence on the 30th day
                                          19
                                          20   following the Effective Date.

                                          21           The Reorganized Debtor may pay all, or any portion, of the balance of SBA’s
                                          22
                                               Allowed Secured Claim at any time without penalty. The SBA will retain its liens and
                                          23
                                               security interests in the Debtor’s property, with the same validity and priority, and to the
                                          24

                                          25   same extent, that such liens existed on the Petition Date. Immediately upon payment in full

                                          26   of the SBA’s Allowed Secured Claim, all of the SBA’s liens and security interests in the
                                          27   SBA Collateral (or in any and all other property or assets owned by the Debtors or the
                                          28

                                                                                            15
                                               3049132.v1
                                         Case:21-13328-MER Doc#:63 Filed:06/21/21             Entered:06/24/21 18:12:12 Page16 of 37



                                           1   Reorganized Debtor) will be deemed satisfied, extinguished, released, and discharged in full.
                                           2
                                               This class is impaired.
                                           3
                                                       C.      Class 3: Allowed Unsecured Claims
                                           4

                                           5                1. Class 3-A – Allowed Unsecured Claims

                                           6           This Class consists of all Allowed Unsecured Claims against the Debtor, including
                                           7
                                               any unpaid and unforgiven portion of any loan received by the Debtor under the Paycheck
                                           8
                                               Protection Program, and any other Allowed Claim not included in any other Class in the
                                           9

                                          10   Plan. Holders of Allowed Unsecured Claims in this Class will be paid in full, in equal

                                          11   quarterly instalments, with interest accruing from the Effective Date on the unpaid balance
                                          12
                                               of their respective claims at 3% per annum, commencing 30 days after the Effective Date.
                       P.A., ATTORNEYS
   4250 NORTH DRINKWATER BOULEVARD




                                          13
     SCOTTSDALE, ARIZONA 85251-3693




                                               Any amount that remains owing on an Allowed Unsecured Claim in this Class shall be paid
                                          14
             FOURTH FLOOR




                                          15   on the third anniversary of the Effective Date.
SACKS TIERNEY




                                          16           D.      Class 4: Equity Interests
                                          17
                                                            1. Class 4-A – Allowed Interests
                                          18
                                                       Star Buffet, Inc. will retain its equity interest in the Reorganized Debtor.
                                          19
                                          20   VII.    MEANS FOR EXECUTING THE PLAN

                                          21           A.      Funding or Sale
                                          22
                                                       The Plan will be funded through the Reorganized Debtor’s continued operations. The
                                          23
                                               Reorganized Debtor shall also have the ability, at any time, to enter into any sale, merger,
                                          24

                                          25   or other transaction, so long as, upon the closing of any such transaction, the Secured Claims

                                          26   relating to any assets to be transferred, and the payments yet to be made to Unsecured
                                          27   Creditors holding Claims against the implicated Reorganized Debtor under Class 3-A of the
                                          28

                                                                                              16
                                               3049132.v1
                                         Case:21-13328-MER Doc#:63 Filed:06/21/21            Entered:06/24/21 18:12:12 Page17 of 37



                                           1   Plan, are paid in full. After the Effective Date, the Reorganized Debtor shall have the
                                           2
                                               authority to retain such brokers, agents, counsel, or representatives as it deems necessary.
                                           3
                                                       B.    Payment of Small Claims as a Matter of Administrative Convenience
                                           4

                                           5           To avoid the cost and burden associated with the administration of nominal future

                                           6   payments, notwithstanding the treatment of the Class of which any such Allowed Claim may
                                           7
                                               otherwise be a part, the Debtor, at its option, shall have the ability to pay immediately and in
                                           8
                                               full any Allowed Claim in an amount that is less than $5,000.
                                           9

                                          10           C.    Post Confirmation Management

                                          11           The Debtor will retain its prepetition management after confirmation of the Plan.
                                          12
                                               Robert Wheaton will continue to be the Debtor’s sole Director and Chief Executive Officer
                       P.A., ATTORNEYS
   4250 NORTH DRINKWATER BOULEVARD




                                          13
     SCOTTSDALE, ARIZONA 85251-3693




                                               and Ronald Dowdy will continue to serve as the Debtor’s Secretary and Treasurer. While
                                          14
             FOURTH FLOOR




                                          15   currently Mr. Wheaton or Mr. Dowdy do not receive compensation from the Debtor, but
SACKS TIERNEY




                                          16   from the Debtor’s parent entity, all employment arrangements are subject to change at the
                                          17
                                               Debtor’s discretion and in the Debtor’s sound business judgment. Management positions
                                          18
                                               may be added or removed at the Debtor’s discretion and in the Debtor’s sound business
                                          19
                                          20   judgment.

                                          21           D.    Suspension of Payments
                                          22
                                                       All of the payments to Creditors contemplated in this Plan assume that the
                                          23
                                               Reorganized Debtor is able to continuously operate Casa Bonita.              In the event the
                                          24

                                          25   Reorganized Debtor is forced to close Casa Bonita by virtue of any federal, state, county, or

                                          26   municipal regulation, order, or decree, the Reorganized Debtor’s obligation to make the
                                          27   payments to Creditors called for under the Plan will be completely suspended for the period
                                          28

                                                                                             17
                                               3049132.v1
                                         Case:21-13328-MER Doc#:63 Filed:06/21/21             Entered:06/24/21 18:12:12 Page18 of 37



                                           1   of time during which Casa Bonita is closed. Notwithstanding anything herein to the contrary,
                                           2
                                               in the event that the Reorganized Debtor is forced into closure and suspends payments in
                                           3
                                               accordance with this section, that Reorganized Debtor will extend, by a time period equal to
                                           4

                                           5   the duration of the payment suspension, payments to Creditors in accordance with this Plan.

                                           6           E.    Substitutions of Payments
                                           7
                                                       Any payment obligation the Reorganized Debtor may have under the Plan will be
                                           8
                                               reduced by the amount of any payment received from a third party by any Creditor on account
                                           9

                                          10   of a claim against the Debtor. For all purposes associated with the Plan, any such payment

                                          11   will be credited to the Reorganized Debtor, and treated as though the payment was made
                                          12
                                               thereby.
                       P.A., ATTORNEYS
   4250 NORTH DRINKWATER BOULEVARD




                                          13
     SCOTTSDALE, ARIZONA 85251-3693




                                                       F.    Disbursing Agent
                                          14
             FOURTH FLOOR




                                          15           The Reorganized Debtor will serve as its own Disbursing Agent and make
SACKS TIERNEY




                                          16   distributions to holders of Allowed Claims in accordance with the Plan.
                                          17
                                                       G.    Documentation of Plan Implementation
                                          18
                                                       In the event any holder of an Allowed Secured Claim or any other lien or security
                                          19
                                          20   interest in any of the Debtor’s assets for which the Plan requires the execution of any

                                          21   documents to incorporate the terms of the Plan, fails to provide a release of its lien or execute
                                          22
                                               the necessary documents to satisfy the requirements of the Plan, the Reorganized Debtor
                                          23
                                               may record a copy of this Plan or the Confirmation Order with the appropriate governmental
                                          24

                                          25   agency and make the appropriate revisions in its records, and such recordation and revisions

                                          26   shall constitute the lien release and creation of any necessary new liens to satisfy the terms
                                          27

                                          28

                                                                                              18
                                               3049132.v1
                                         Case:21-13328-MER Doc#:63 Filed:06/21/21            Entered:06/24/21 18:12:12 Page19 of 37



                                           1   of the Plan. If the Reorganized Debtor deems advisable, it may also obtain a further Order
                                           2
                                               from the Court that may be recorded in order to implement the terms of the Plan.
                                           3
                                                       H.    New Obligations
                                           4

                                           5           Any Allowed Claims which are otherwise impaired herein, and which are paid in

                                           6   deferred payments, shall be a New Obligation of the Reorganized Debtor under the terms
                                           7
                                               described herein and completely replace any pre-confirmation obligations of the Debtors.
                                           8
                                               VIII. LIQUIDATION ANALYSIS
                                           9

                                          10           Attached hereto as Exhibit “B” is a liquidation analysis showing what the Debtor

                                          11   projects to be available to Creditors in the event of a Chapter 7 liquidation. Notably, this
                                          12
                                               analysis does not include an estimate of the fees and costs that would be payable to the
                       P.A., ATTORNEYS
   4250 NORTH DRINKWATER BOULEVARD




                                          13
     SCOTTSDALE, ARIZONA 85251-3693




                                               Trustee, and his or her professionals, for the administration of any such Chapter 7 liquidation.
                                          14
             FOURTH FLOOR




                                          15   Those fees and costs would further and significantly reduce any distribution that might
SACKS TIERNEY




                                          16   otherwise be available to unsecured creditors. If the Plan is not confirmed, and the Debtor’s
                                          17
                                               assets were liquidated under Chapter 7 of the Bankruptcy Code, the unsecured creditors
                                          18
                                               would receive a significantly reduced distribution in comparison to if the Plan was
                                          19
                                          20   confirmed. If the Debtor is liquidated, the SBA’s PPP loan of $1,001,562 would not be

                                          21   forgiven and instead would be treated as an unsecured claim to be paid pro rata from the
                                          22
                                               funds available to the unsecured creditors. Similarly, if the Debtor is liquidated, the balance
                                          23
                                               due on its Lease would be treated as an unsecured claim.
                                          24

                                          25           The Debtor’s assets consist, primarily, of the equipment and inventory necessary to

                                          26   operate Casa Bonita. All of the Debtor’s assets are subject to one, or more, asserted security
                                          27   interests. In the event of a closure and a subsequent liquidation, all of the Debtor’s property
                                          28

                                                                                             19
                                               3049132.v1
                                         Case:21-13328-MER Doc#:63 Filed:06/21/21             Entered:06/24/21 18:12:12 Page20 of 37



                                           1   concluded to be a fixture would likely transfer to the Debtor’s landlord, and the remainder of
                                           2
                                               the Debtor’s property would likely be surrendered to the Debtor’s secured creditors. As
                                           3
                                               restaurant and entertainment related equipment and inventory depreciates in value quickly,
                                           4

                                           5   it is likely that the Debtor’s property would sell for very little in a liquidation sale. The

                                           6   Debtor’s Plan calls for full payment of all its creditors. In all likelihood, if liquidated, only
                                           7
                                               the Debtor’s secured creditors would receive full payment of their claims; all other Creditors
                                           8
                                               and Interest Holders would receive significantly less. The Debtor’s ability to pay Unsecured
                                           9

                                          10   Creditors is dependent on its ability to continue to generate revenue through the operation

                                          11   after the Effective Date.
                                          12
                                                       Therefore, as the Plan provides for full payment of all Allowed Claims, holders of
                       P.A., ATTORNEYS
   4250 NORTH DRINKWATER BOULEVARD




                                          13
     SCOTTSDALE, ARIZONA 85251-3693




                                               Allowed Unsecured Claims will certainly recover more under this Plan than they would if
                                          14
             FOURTH FLOOR




                                          15   the Debtors were liquidated.
SACKS TIERNEY




                                          16   IX.     EFFECT OF CONFIRMATION
                                          17
                                                       If the Plan is confirmed under Section 1191(a) of the Bankruptcy Code, except as
                                          18
                                               otherwise provided for in the Plan or the Confirmation Order, Confirmation of the Plan will
                                          19
                                          20   discharge, effective as of the Confirmation Date, any and all debts of the Debtor that arose

                                          21   any time before the entry of the Confirmation Order including, but not limited to, all
                                          22
                                               principal and all interest accrued thereon, pursuant to Bankruptcy Code section 1141(d)(1).
                                          23
                                               The discharge shall be effective as to each Claim, regardless of whether a proof of claim
                                          24

                                          25   thereon was filed, whether the Claim is an Allowed Claim, or whether the holder thereof

                                          26   votes to accept the Plan.
                                          27

                                          28

                                                                                              20
                                               3049132.v1
                                         Case:21-13328-MER Doc#:63 Filed:06/21/21           Entered:06/24/21 18:12:12 Page21 of 37



                                           1           Pursuant to Section 1192 of the Bankruptcy Code, if the Plan is confirmed under
                                           2
                                               Section 1191(b) of the Bankruptcy Code, as soon as practicable after completion by the
                                           3
                                               Debtor of all payments due after the Effective Date, the Court shall grant the Debtor a
                                           4

                                           5   discharge of all debts provided in section 1141(d)(1)(A) of the Bankruptcy Code, and all

                                           6   other debts allowed under section 503 of the Bankruptcy Code and provided for in the Plan.
                                           7
                                                       In addition, any pre-confirmation obligations of the Debtor dealt with in this Plan
                                           8
                                               shall be considered New Debt Obligations of the Reorganized Debtor that completely
                                           9

                                          10   replace the Debtor’s pre-confirmation obligations, and these New Debt Obligations shall not

                                          11   be considered in default unless and until the Reorganized Debtor defaults in making
                                          12
                                               payments on the New Debt Obligations pursuant to the terms of the Plan. The New Debt
                       P.A., ATTORNEYS
   4250 NORTH DRINKWATER BOULEVARD




                                          13
     SCOTTSDALE, ARIZONA 85251-3693




                                               Obligations provided for in the Plan shall be in the place of, and completely substitute for,
                                          14
             FOURTH FLOOR




                                          15   any pre-Confirmation obligations of the Debtor.
SACKS TIERNEY




                                          16   X.      OBJECTIONS TO AND ESTIMATIONS OF CLAIMS
                                          17
                                                       A.    Objections and Bar Date for Filing Objections
                                          18
                                                       As soon as practicable, but in no event later than 90 days after the Effective Date,
                                          19
                                          20   objections to Claims shall be filed with the Bankruptcy Court and served upon the holders

                                          21   of each of the Claims to which objections are made pursuant to the Bankruptcy Code and
                                          22
                                               the Bankruptcy Rules.
                                          23
                                                       B.    Settlement of Claims
                                          24

                                          25           The Debtor may use its cash on hand to consummate settlements of Claims against

                                          26   the Estate. Any settlement reached prior to the closure of the Debtor’s Bankruptcy Case
                                          27   shall be subject to approval of the Bankruptcy Court. Subsequent to the closure of the
                                          28

                                                                                            21
                                               3049132.v1
                                         Case:21-13328-MER Doc#:63 Filed:06/21/21            Entered:06/24/21 18:12:12 Page22 of 37



                                           1   Debtor’s Bankruptcy Case, the Debtor shall have the ability and discretion to negotiate and
                                           2
                                               consummate the settlement of any Claim without approval of the Bankruptcy Court.
                                           3
                                                       C.    Estimation of Claims
                                           4

                                           5           For purposes of calculating distributions provided for under the Plan, all Claims

                                           6   objected to shall be estimated by the Disbursing Agent at an amount equal to (i) the amount,
                                           7
                                               if any, determined by the Court pursuant to § 502(c) as an estimate for distribution purposes;
                                           8
                                               (ii) an amount agreed to between the Debtor and the Claimant; or (iii) any amount set forth
                                           9

                                          10   as an estimate in the Plan. Notwithstanding anything herein to the contrary, no distributions

                                          11   shall be made on account of any Claim until such Claim is an Allowed Claim. Funds that
                                          12
                                               would have otherwise been distributed to the holder of a Claim to which an objection was
                       P.A., ATTORNEYS
   4250 NORTH DRINKWATER BOULEVARD




                                          13
     SCOTTSDALE, ARIZONA 85251-3693




                                               filed will be held by the Disbursing Agent until such time as that objection is adjudicated by
                                          14
             FOURTH FLOOR




                                          15   the Court.
SACKS TIERNEY




                                          16           D.    Unclaimed Funds and Interest
                                          17
                                                       Distribution to Claimants shall be mailed by the Distribution Agent to the Claimants
                                          18
                                               at the address appearing on the Claimant’s proof of claim, or, if no proof of claims was filed,
                                          19
                                          20   the address included in master mailing matrix, unless the Claimant provides the Distribution

                                          21   Agent with an alternate address. For a period of one year from the date that a distribution
                                          22
                                               was to be made by the Distribution Agent but has gone uncollected by the Claimant, the
                                          23
                                               Distribution Agent shall retain any distributions otherwise distributable hereunder that
                                          24

                                          25   remain unclaimed or as to which the Distribution Agent has not received documents required

                                          26   pursuant to the Plan. Thereafter, the unclaimed funds shall be deemed abandoned, the
                                          27   Claimant’s Claim shall be deemed disallowed, and the unclaimed funds shall be vested in
                                          28

                                                                                             22
                                               3049132.v1
                                         Case:21-13328-MER Doc#:63 Filed:06/21/21            Entered:06/24/21 18:12:12 Page23 of 37



                                           1   the Reorganized Debtor for use in a manner consistent with the terms of this Plan.
                                           2
                                               XI.     NON-ALLOWANCE OF PENALTIES AND FINES
                                           3
                                                       No distribution shall be made under this Plan on account of and no Allowed Claim,
                                           4

                                           5   whether Secured, Unsecured, Administrative, or Priority, shall include any fine, penalty,

                                           6   exemplary or punitive damages, late charges, default interest, or other monetary charges
                                           7
                                               relating to or arising from any default or breach by the Debtor, and any Claim on account
                                           8
                                               thereof shall be deemed disallowed, whether or not an objection is filed.
                                           9

                                          10   XII.    CLOSING OF CASE

                                          11           Until this Bankruptcy Case is officially closed, the Reorganized Debtor will be
                                          12
                                               responsible for filing post-confirmation reports required by the United States Trustee. If the
                       P.A., ATTORNEYS
   4250 NORTH DRINKWATER BOULEVARD




                                          13
     SCOTTSDALE, ARIZONA 85251-3693




                                               Plan is confirmed pursuant to Section 1191(b) of the Bankruptcy Code, the Reorganized
                                          14
             FOURTH FLOOR




                                          15   Debtor may move the Court to administratively close the Bankruptcy Case, subject to
SACKS TIERNEY




                                          16   reopening if and when entry of a discharge is appropriate.
                                          17
                                               XIII. MODIFICATION OF THE PLAN
                                          18
                                                       Without limiting its modification rights under Bankruptcy Code section 1193, the
                                          19
                                          20   Debtor may amend or modify this Plan at any time prior to Confirmation without leave of

                                          21   the Court. The Reorganized Debtor may propose amendments and/or modifications of this
                                          22
                                               Plan at any time subsequent to Confirmation with leave of the Court and upon notice to
                                          23
                                               Creditors. After Confirmation of the Plan, the Reorganized Debtor may, with approval of
                                          24

                                          25   the Court, as long as it does not materially or adversely affect the interests of Creditors,

                                          26   remedy any defect or omission or reconcile any inconsistencies in the Plan, or in the
                                          27   Confirmation Order, if any may be necessary to carry out the purposes or intent of this Plan.
                                          28

                                                                                             23
                                               3049132.v1
                                         Case:21-13328-MER Doc#:63 Filed:06/21/21           Entered:06/24/21 18:12:12 Page24 of 37



                                           1   XIV. REMEDIES FOR NON-PAYMENT
                                           2
                                                       Upon default of any of the payment provisions contained in the Debtor’s Plan, any
                                           3
                                               Creditor not receiving the payments to which it is entitled may file a motion to reopen the
                                           4

                                           5   Bankruptcy Case and a notice of plan default with the Bankruptcy Court, and thereafter seek

                                           6   entry of an order by the Bankruptcy Court (a) authorizing such Creditor to foreclose upon
                                           7
                                               any collateral securing its Claim, (b) revoking confirmation of the Plan, (c) converting the
                                           8
                                               Bankruptcy Case to proceedings under Chapter 7 of the Bankruptcy Code, and/or (d)
                                           9

                                          10   authorizing any other remedy available at law or in equity.

                                          11   XV.     JURISDICTION OF THE COURT
                                          12
                                                       The Court will retain jurisdiction until this Plan has been fully consummated for,
                       P.A., ATTORNEYS
   4250 NORTH DRINKWATER BOULEVARD




                                          13
     SCOTTSDALE, ARIZONA 85251-3693




                                               including but not limited to, the following purposes:
                                          14
             FOURTH FLOOR




                                          15           1.    To determine the classification of the Claims of any Creditors and the re-
SACKS TIERNEY




                                          16   examination of any Claims that have been allowed for the purposes of voting, and for the
                                          17
                                               determination of such objections as may be filed to the Creditor’s Claims.
                                          18
                                                       2.    To determine any Claims that are disputed by the Debtor or the Reorganized
                                          19
                                          20   Debtor, whether such objections are filed before or after Confirmation, and to estimate any

                                          21   Unliquidated or Contingent Claims pursuant to Bankruptcy Code section 502(c)(1) upon
                                          22
                                               request of the Debtor or any holder of a Contingent or Unliquidated Claim, and to make
                                          23
                                               determinations regarding any objection to such Claim.
                                          24

                                          25           3.    To determine all questions and disputes regarding title to the assets of the

                                          26   Estate, and to determine and adjudicate all causes of action, controversies, disputes or
                                          27   conflicts, whether or not subject to action pending as of the date of Confirmation, between
                                          28

                                                                                            24
                                               3049132.v1
                                         Case:21-13328-MER Doc#:63 Filed:06/21/21               Entered:06/24/21 18:12:12 Page25 of 37



                                           1   the Debtor and any other party, including but not limited to, any rights of the Debtor or the
                                           2
                                               Reorganized Debtor to recover assets pursuant to the provisions of the Bankruptcy Code.
                                           3
                                                       4.      To correct any defect, cure any omission or make any reconciliation of any
                                           4

                                           5   inconsistencies in this Plan, or the Confirmation Order, as may be necessary to carry out the

                                           6   purposes and intent of this Plan.
                                           7
                                                       5.      To address and approve any proposed modification of this Plan after
                                           8
                                               Confirmation, pursuant to the Bankruptcy Rules and the Bankruptcy Code.
                                           9

                                          10           6.      To enforce, interpret, and promote the effectuation of the terms and conditions

                                          11   of this Plan.
                                          12
                                                       7.      To enter any order, including injunctions, necessary to enforce the title, rights,
                       P.A., ATTORNEYS
   4250 NORTH DRINKWATER BOULEVARD




                                          13
     SCOTTSDALE, ARIZONA 85251-3693




                                               and powers of the Debtor or the Reorganized Debtor, and to impose such limitations,
                                          14
             FOURTH FLOOR




                                          15   restrictions, terms, and conditions of such title, right, and power that this Court may deem
SACKS TIERNEY




                                          16   necessary.
                                          17
                                                       8.      To hear, determine, and resolve any disputes that may arise in connection with
                                          18
                                               the Reorganized Debtor’s efforts to market, manage, operate, finance, or sell any of the
                                          19
                                          20   Debtor’s property, and the manner in which any resulting proceeds are distributed.

                                          21           9.      To enter an order closing this Bankruptcy Case, and thereafter enter an order
                                          22
                                               reopening this Bankruptcy Case.
                                          23
                                                       10.     To consider and adjudicate any request by the Reorganized Debtor for the
                                          24

                                          25   entry of a discharge.

                                          26

                                          27

                                          28

                                                                                               25
                                               3049132.v1
                                         Case:21-13328-MER Doc#:63 Filed:06/21/21             Entered:06/24/21 18:12:12 Page26 of 37



                                           1   XVI. RETENTION AND ENFORCEMENT OF CLAIMS
                                           2
                                                       Pursuant to Bankruptcy Code section 1123(b)(3), the Reorganized Debtor shall retain
                                           3
                                               and may enforce any and all claims of the Debtor, except those claims specifically waived
                                           4

                                           5   herein. The retained causes of action include, but are not limited to, all avoidance actions,

                                           6   fraudulent conveyance actions, preference actions, and all other claims and causes of action
                                           7
                                               of every kind and nature whatsoever, arising before the Effective Date that have not been
                                           8
                                               resolved or disposed of prior to the Effective Date, whether or not such claims or causes of
                                           9

                                          10   action are specifically identified in this Plan. Except as expressly set forth herein, the Debtor

                                          11   does not intend to waive or relinquish any cause of action by way of this Plan, and reserve
                                          12
                                               the right to file a supplement to the Plan prior to Confirmation describing any causes of
                       P.A., ATTORNEYS
   4250 NORTH DRINKWATER BOULEVARD




                                          13
     SCOTTSDALE, ARIZONA 85251-3693




                                               action the Debtor desires to specifically identify prior to Confirmation.
                                          14
             FOURTH FLOOR




                                          15   XVII. EXCULPATION AND LIMITATION OF LIABILITY
SACKS TIERNEY




                                          16           Neither the Debtor nor the Trustee, nor any of its respective members, officers,
                                          17
                                               directors, managers, attorneys, accountants or agents (the “Exculpated Parties” and each, an
                                          18
                                               “Exculpated Party”) shall have or incur any liability to any holder of a Claim or Interest, or
                                          19
                                          20 to any other person or entity, for any post-petition act or omission in connection with, relating

                                          21 to, or arising out of, the Debtor’s Bankruptcy Case or any adversary proceeding or contested

                                          22
                                               matter commenced therein, the formulation, negotiation, implementation, confirmation or
                                          23
                                               consummation of the Plan, or any contract, instrument, release or other agreement or
                                          24

                                          25 document entered into during the Bankruptcy Case or otherwise created in connection with

                                          26 the Plan, the administration of the Plan or the property to be distributed under the Plan;

                                          27 provided, however, that nothing in this Section shall be construed to release or exculpate any

                                          28

                                                                                              26
                                               3049132.v1
                                         Case:21-13328-MER Doc#:63 Filed:06/21/21             Entered:06/24/21 18:12:12 Page27 of 37



                                           1 Exculpated Party from willful misconduct, fraud or gross negligence as determined by a Final

                                           2
                                               Order of the Bankruptcy Court.
                                           3
                                               XVIII.          EXECUTORY CONTRACTS AND UNEXPIRED LEASES
                                           4

                                           5           The Debtor shall assume all executory contracts and unexpired leases that are listed

                                           6   by the Debtor on its Official Form 206G, Schedule G, as ultimately amended.
                                           7
                                               Notwithstanding anything herein to the contrary, although the Debtor will assume the Lease,
                                           8
                                               the Debtor objects to various amounts asserted by the Landlord to be owed thereunder,
                                           9

                                          10   including but not limited to, liquidated damages. The Debtor, in connection with the

                                          11   assumption of the Lease, will pay the Landlord the amount, and on the schedule, established
                                          12
                                               by the Court.
                       P.A., ATTORNEYS
   4250 NORTH DRINKWATER BOULEVARD




                                          13
     SCOTTSDALE, ARIZONA 85251-3693




                                               XIX. REVESTING
                                          14
             FOURTH FLOOR




                                          15           Except as provided for in the Plan or in the Confirmation Order, on the Effective Date
SACKS TIERNEY




                                          16   the Reorganized Debtor shall be vested with all property of its Estate free and clear of all
                                          17
                                               liens, claims, charges, and other interests of Creditors arising prior to the Effective Date.
                                          18
                                               XX.     DEBTOR’S RECOMMENDATION REGARDING THE PLAN
                                          19
                                          20           The Debtor recommends that all Creditors entitled to vote to accept the Plan do so.

                                          21   The Debtor’s Plan will pay Creditors in full, which is at least as much as they would receive
                                          22
                                               if the Plan is not confirmed. The most likely alternatives to confirmation of the Plan would
                                          23
                                               be conversion of the Bankruptcy Case to a case under Chapter 7 of the Bankruptcy Code or
                                          24

                                          25   dismissal, and neither of these options would serve to benefit the Debtor’s creditor body as

                                          26   a whole. A conversion to Chapter 7 would result in the potential for a reduced distribution
                                          27   to Secured and Unsecured Creditors. Dismissal of the Bankruptcy Case would likely result
                                          28

                                                                                              27
                                               3049132.v1
                                         Case:21-13328-MER Doc#:63 Filed:06/21/21            Entered:06/24/21 18:12:12 Page28 of 37



                                           1   in litigation, foreclosure, and execution on the Debtor’s property, which would likely force
                                           2
                                               the Debtor out of business and harm the prospects of any meaningful return to creditors. For
                                           3
                                               all these reasons, the Debtor urges you to vote to accept its Plan.
                                           4

                                           5
                                                       DATED: June 21, 2021.
                                           6
                                                                                          SACKS TIERNEY P.A.
                                           7

                                           8

                                           9                                              By:
                                                                                                Wesley D. Ray
                                          10
                                                                                                Philip R. Rudd
                                          11                                                    Sierra M. Minder
                                                                                                Attorneys for Debtor
                                          12
                       P.A., ATTORNEYS




                                             COPY of the foregoing mailed (or served
   4250 NORTH DRINKWATER BOULEVARD




                                          13
     SCOTTSDALE, ARIZONA 85251-3693




                                             via electronic notification if indicated by
                                          14 an “*”) on June 21, 2021, to:
             FOURTH FLOOR




                                          15
SACKS TIERNEY




                                                Patty Chan * Patty.Chan@usdoj.gov               Christopher C. Simpson *
                                          16    OFFICE OF THE U.S. TRUSTEE                      csimpson@omlaw.com
                                                230 N. First Ave., Ste. 204                     OSBORN MALEDON, P.A.
                                          17    Phoenix, AZ 85003-1706                          2929 N. Central Ave., 21st Floor
                                                                                                Phoenix, AZ 85012
                                          18                                                    Subchapter V Trustee
                                          19    Bradley D. Pack * bdp@eblawyers.com             Christopher J. Dawes *
                                                ENGLEMAN BERGER, P.C.                           cdawes@foxrothschild.com
                                          20    2800 North Central Ave., Ste. 1200              Heather L. Ries * hries@foxrothschild.com
                                                Phoenix, AZ 85004                               FOX ROTHSCHILD LLP
                                          21    Attorneys for BSV Lamont JCRS, LLC              1225 17th Street, Suite 2200
                                                                                                Denver, CO 80202
                                          22
                                                                                                Attorneys for BSV Lamont JCRS, LLC
                                          23
                                                Lamar Hawkins * lamar@guidant.law               Patrick F. Keery * pfk@keerymccue.com
                                          24    GUIDANT LAW FIRM                                KERRY MCCUE, PLLC
                                                402 E. Southern Avenue                          6803 E. Main Street, Ste. 1116
                                          25    Tempe, AZ 85282                                 Scottsdale, AZ 85251
                                                Attorneys for Save Casa Bonita, LLC             Attorneys for 6715 W. Colfax, LLC
                                          26

                                          27

                                          28   By: /s/ Cathie Bernales

                                                                                             28
                                               3049132.v1
Case:21-13328-MER Doc#:63 Filed:06/21/21   Entered:06/24/21 18:12:12 Page29 of 37
Case:21-13328-MER Doc#:63 Filed:06/21/21   Entered:06/24/21 18:12:12 Page30 of 37
Case:21-13328-MER Doc#:63 Filed:06/21/21   Entered:06/24/21 18:12:12 Page31 of 37
Case:21-13328-MER Doc#:63 Filed:06/21/21   Entered:06/24/21 18:12:12 Page32 of 37
Case:21-13328-MER Doc#:63 Filed:06/21/21   Entered:06/24/21 18:12:12 Page33 of 37
Case:21-13328-MER Doc#:63 Filed:06/21/21   Entered:06/24/21 18:12:12 Page34 of 37
Case:21-13328-MER Doc#:63 Filed:06/21/21   Entered:06/24/21 18:12:12 Page35 of 37
Case:21-13328-MER Doc#:63 Filed:06/21/21   Entered:06/24/21 18:12:12 Page36 of 37
Case:21-13328-MER Doc#:63 Filed:06/21/21   Entered:06/24/21 18:12:12 Page37 of 37
